Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's reply to the restriction requirement, dated November 22, 2022, has been received. By way of this reply, Applicant has elected, without traverse, Group II, claims 9 and 11-36, and the species of with electroporation, with radiation therapy, with chemotherapy, and MGMT-methylated glioblastoma. Applicant has further cancelled claims 1-4, amended claims 5-8, and introduced new claims 37-41. Upon entry of this amendment, claims 5-41 are pending in the application.
Claims 5-8 and 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2022.
Claims 9-36 are therefore under examination before the Office.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-23, 28-30, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical trial NCT03491683 (INO-5401 and INO-9012 Delivered by Electroporation (EP) in Combination With Cemiplimab (REGN2810) in Newly-Diagnosed Glioblastoma (GBM) [online] U.S. National Library of Medicine <URL https://clinicaltrials.gov/ct2/history/NCT03491683?V_6=View#StudyPageTop version October 15, 2018, retrieved from the internet on December 8, 2022).
Clinical trial NCT03491683 teaches a method of treating glioblastoma, comprising administering INO-5401, a combination of 3 separate DNA plasmids targeting Wilms tumor gene-1 (WT1) antigen, prostate-specific membrane antigen (PSMA) and human telomerase reverse transcriptase (hTERT) genes; INO-9012, a DNA plasmid for expression of human interleukin-12 (IL-12); and cemiplimab, an antibody to programmed death-1 (PD-1) protein (pages 5-6).
Clinical trial NCT03491683 further teaches that cemiplimab is REGN2810 (page 6), which is pertinent to claim 6.
Clinical trial NCT03491683 further teaches that the subject may have unmethylated or methylated MGMT promoter (pages 5-6), which is pertinent to claims 10-11
Clinical trial NCT03491683 further teaches that cemiplimab is administered intravenously at a dose of 350mg every three weeks (page 6), which is pertinent to claims 15-17.
Clinical trial NCT03491683 further teaches dosages of 3 milligrams of each of the plasmids comprising WT1, PSMA, and hTERT, and 1 milligram of the plasmid encoding IL-12 (page 5), which is pertinent to claim 20.
Clinical trial NCT03491683 further teaches that the dosages are administered by intramuscular injection (IM) followed by electroporation (EP) every three weeks for four doses, and then every nine weeks (page 5), which is pertinent to claims 21 and 22.
Clinical trial NCT03491683 further teaches radiation therapy for three weeks (page 5), which is pertinent to claims 23 and 28.
Clinical trial NCT03491683 further teaches administration of temozolomide daily for 21 days at a dosage of 75 milligrams per square meter (page 5), which is pertinent to claims 29 and 30.
As Clinical trial NCT03491683 is a clinical trial which is identical to the subject matter of claim 9, it would inherently be clinically proven safe, clinically proven effective, or both. Clinical trial NCT03491683 therefore inherently anticipates the subject matter of claim 36.
While Clinical trial NCT03491683 does not explicitly teach the claimed sequences of claims 8 and 19, since the plasmids disclosed have the same name as those used in the specification, they would naturally possess the claimed sequences. Clinical trial NCT03491683 therefore inherently teaches the subject matter of claims 8 and 19.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical trial NCT03491683 as applied to claim 9 above, and further in view of Stupp (N Engl J Med. 2005 Mar 10;352(10):987-96, cited in IDS).
The teachings of Clinical trial NCT03491683 have been discussed supra. However, Clinical trial NCT03491683 does not teach fractionated radiotherapy.
Stupp teaches fractionated radiotherapy at 2 Gy per day plus temozolomide at 75 milligrams per square meter for the treatment of glioblastoma (abstract). Stupp further teaches that temozolomide is administered throughout the radiotherapy course (page 989, left column, first paragraph). 
Stupp further teaches that total dosage of radiation may be between 12-62 Gy, and the number of fractions may be 6-33 fractions, and the duration of therapy may be 0.6 to 10.3 weeks (Table 2).
Stupp further teaches additional cycles of adjuvant (i.e. maintenance) temozolomide (abstract and page 989, left column, second paragraph). 
Stuff further teaches that methylation of the MGMT promoter is associated with striking survival benefit in patients treated with radiotherapy plus temozolomide (page 994, right column, second paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Clinical trial NCT03491683 and Stupp to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Clinical trial NCT03491683 and Stupp are concerned with combination therapies of radiation and temozolomide for the treatment of glioblastoma. As Stupp teaches, fractionated radiotherapy was known to be useful in conjugation with temozolomide for treating glioblastoma, particularly MGMT-methylated glioblastoma. Starting from the schedule of Clinical trial NCT03491683, a skilled artisan could apply the teachings of Stupp to arrive at the claimed dosage schedule of radiation, which each component of the combination performing its known, usual function, in order to affect a predictable result of treating the cancer.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiener (WO2018064588A2, cited in IDS) teaches combinations of plasmid constructs for the treatment of cancer, including pGX1434 (hTERT), pGX1404 (WT-1) and pGX1108 (PSMA) (Figure 22). Weiner also teaches the use of IL-12 as an adjuvant (see, e.g., claim 14) and further administration of an immune checkpoint inhibitor (see, e.g., claim 17).
Lee (Hum Vaccin Immunother. 2015 Aug; 11(8): 1889–1900) teaches cancer vaccines based upon DNA from hTERT, WT1, and PSMA (page 1893, right column). Lee further teaches that co-injection of IL-2cDNA may enhance the effectiveness of DNA vaccines (page 1892, left column, last paragraph). Lee further teaches that antibodies against PD-1 are also useful in treating cancer (page 1895, right column, last paragraph). Lee further teaches that electroporation is useful as a DNA delivery method for enhancing adaptive immune response induction (page 1890, right column).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644                      

/AMY E JUEDES/            Primary Examiner, Art Unit 1644